Citation Nr: 1041453	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-08 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon



THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include post-traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1967 to June 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2005 rating 
decision of the Portland, Oregon VARO.  On his March 2007 VA Form 
9 (substantive appeal), the Veteran requested a Travel Board 
hearing; however, in an August 2007 statement, he withdrew the 
request.  The 

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veteran's claim seeks service connection for PTSD, and that 
is the specific claim adjudicated by the RO and developed for 
appellate review.  However, in an interim precedent decision 
(Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the U.S. Court of 
Appeals for Veterans Claims held that the scope of a mental 
health disability claim includes any mental disorder that may be 
reasonably encompassed by the claimant's description of the 
claim, reported symptoms, and other information of record, i.e., 
that matter(s) of service connection for other psychiatric 
disability(ies) diagnosed is/are part and parcel of a service 
connection for a psychiatric disability claim (and that such 
matter(s) is/are before the Board).  Notably, the Veteran has 
been assessed as having major depressive disorder and dysthymic 
disorder by VA and private examiners.  As the RO has not 
developed or adjudicated the matter of service connection for 
psychiatric disability to include the diagnosed disorders other 
than PTSD, this must be done on remand.

Furthermore, intervening circumstances have resulted in a 
situation requiring further development.  Specifically, while 
specific stressor events (clearly capable of corroboration if 
they occurred) alleged by the Veteran could not be corroborated, 
rendering some of his accounts not credible, and he did not serve 
in combat, there has been an interim revision in a governing 
regulation (38 C.F.R. § 3.304(f)), that provides that if a 
stressor claimed by a veteran is related to the veteran's fear of 
hostile military activity, and a VA (including contract) 
psychologist or psychiatrist confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor (and provided the 
claimed stressor is consistent with the Veteran's service), the 
Veteran's lay testimony alone may establish the occurrence of the 
stressor event.

In the instant case, a VA examination in September 2005 produced 
a diagnosis of chronic severe PTSD, as well as chronic moderate 
major depressive disorder secondary to PTSD, based on the 
Veteran's accounts of stressor events that were not 
uncorroborated, and were deemed not credible.  However, he has 
submitted documents that the vessel on which he served, the 
U.S.S. Firedrake, transported munitions in the waters off 
Vietnam.  He appears to be alleging that fear that hostile action 
would detonate the munitions on his ship brought on his PTSD.  
Significantly, sufficiency of a stressor to support a diagnosis 
of PTSD is a medical question, and requires medical opinion 
evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matters of service 
connection for psychiatric disability other 
than PTSD, the RO should send the Veteran a 
letter providing him all VCAA-mandated 
notice, and afford him and his representative 
the opportunity to respond.  The RO should 
arrange for any further development in the 
matter suggested by his response.

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate VA 
psychologist or psychiatrist to determine the 
nature and likely etiology of his psychiatric 
disability/disabilities.  The Veteran's 
claims file (to include this remand) must be 
reviewed by the examiner in conjunction with 
the examination.  Regarding stressor events 
in service the RO should advise the examiner 
that while the Veteran is not shown to have 
participated in combat, and certain specific 
alleged stressor(s) (to include being 
involved in a ship collision, and being 
assaulted) are uncorroborated (and may not be 
considered in determining whether he has PTSD 
related to service), he did serve on a 
munitions-carrying vessel in the waters off 
Vietnam, and may have had a fear that the 
munitions would explode due to hostile 
activity.  Based on examination of the 
Veteran and review of the record, the 
examiner is asked to provide an opinion 
responding to the following:  

(a)	Please identify (by medical 
diagnosis) each of the Veteran's 
psychiatric disabilities.

(b)	Specifically, does the Veteran have 
PTSD based on the stressor of a fear of 
hostile activity, i.e., that the 
munitions carried by his ship would 
explode due to hostile action?  Please 
discuss sufficiency of stressor and the 
symptoms that support any such 
diagnosis.

(c)	As to each and every psychiatric 
diagnosis other than PTSD, please 
indicate whether such disability is at 
least as likely as not (a 50% or better 
probability) related to the Veteran's 
military service/documented events 
therein.

The examiner must explain the rationale 
for all opinions offered.  

3.  The RO should then readjudicate the 
matter on appeal, to encompass all 
psychiatric diagnoses shown in accordance 
with Clemons, and to encompass the revisions 
in 38 C.F.R. § 3.304(f) that came into effect 
July 13, 2010.  If the claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
afford the Veteran and his representative 
opportunity to respond.  The case should then 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

